Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 10.101 LIMITED WAIVER AND AMENDMENT NO. 2 TO LOAN AND SECURITY AGREEMENT T HIS LIMITED WAIVER AND AMENDMENT N O . 2 TO L OAN AND S ECURITY A GREEMENT (this  Amendment ) is entered into this 2nd day of March, 2009, by and among each of Global Med Technologies, Inc. and PeopleMed, Inc., each with its principal place of business at 12600 West Colfax Avenue, Suite C-420, Lakewood, CO 80215 (individually and collectively, "Borrower") and P ARTNERS FOR G ROWTH II, L.P. (
